Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  156501                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  STEVEN THOMPSON,                                                                                  Elizabeth T. Clement,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 156501
                                                                   COA: 333755
                                                                   Livingston CC: 15-028662-NO
  ANN GIBSON,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the August 8, 2017
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of Section II. B. of the judgment
  of the Court of Appeals addressing the plaintiff’s premises liability claim, and we
  REMAND this case to the Court of Appeals to address this Court’s decision in Lowrey v
  LMPS & LMPJ, Inc, 500 Mich. 1 (2016).

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2018
           a0529
                                                                              Clerk